Citation Nr: 0028914	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, for accrued benefits purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

3.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of a December 1997 remand which sought further 
development of the evidence.  That action has been completed 
and these claims are again before the Board.



FINDINGS OF FACT

1.  The April 1994 RO rating decision which denied service 
connection for post-traumatic stress disorder, for accrued 
benefits purposes, is final.

2.  The evidence submitted subsequent to the April 1994 final 
RO rating decision does not bear directly and substantially 
upon the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, for accrued 
benefits purposes.

3.  The February 1994 RO rating decision which denied service 
connection for the cause of the veteran's death is final.

4.  The evidence submitted subsequent to the February 1994 
final RO rating decision does not bear directly and 
substantially upon the specific matter under consideration, 
is in some part cumulative and redundant, and by itself and 
in connection with the evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for the cause of the veteran's death.

5.  The veteran was honorably discharged from active duty; 
however, he did not die in active service; he did not die as 
the result of a service-connected disability; and he did not 
establish entitlement to a permanent and total disability 
rating.


CONCLUSIONS OF LAW

1.  The April 1994 RO rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder, for accrued benefits purposes, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the April 1994 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, for accrued 
benefits purposes.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The February 1994 RO rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

4.  The evidence received subsequent to the February 1994 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 lacks legal merit and entitlement under 
the law.  38 U.S.C.A. §§ 3501, 5107 (West 1997); 38 C.F.R. 
§ 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for post-
traumatic stress disorder, for accrued benefits purposes, and 
entitlement to service connection for the cause of the 
veteran's death.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

A.  Entitlement to Service Connection for Accrued Benefits 
Purposes.

The Board notes that the appellant did not perfect a timely 
appeal of the April 1994 rating decision denial of his claim 
of entitlement to service connection for post-traumatic 
stress disorder for accrued benefits purposes.  That rating 
decision is therefore final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder for accrued benefits purposes 
subsequent to the April 1994 rating decision.

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The pertinent law provides that periodic monetary 
benefits (other than insurance and serviceman's indemnity) 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the time of death 
(referred to as "accrued benefits") and due and unpaid for 
a period not to exceed two years shall, upon the death of 
such individual, be paid to the veteran's spouse, children, 
or dependent parents.  38 U.S.C.A. § 5121(a) (West 1991); 
38 C.F.R. § 3.1000 (1999).  Therefore, as the veteran had a 
claim of entitlement to service connection for post-traumatic 
stress disorder pending at the time of his death, the 
possibility exists for accrued benefits, and the appellant 
has advanced a claim for those accrued benefits.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, occurrence 
of the claimed in-service stressor may be established by the 
veteran's lay testimony alone.  38 C.F.R. § 3.304(f) (1999).

The criteria for evaluation of claims of entitlement to 
service connection for post-traumatic stress disorder were 
amended during the pendency of the appellant's appeal, 
effective March 7, 1997.  See 64 Fed. Reg. 32,808 (June 18, 
1999).  Pursuant to the criteria in effect prior to March 7, 
1997, the regulations provided that service connection for 
post-traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board finds that the amended criteria are less restrictive, 
and thus more favorable to the claimant, and will evaluate 
the claim using those criteria.  However, the Board notes 
that the appellant has not presented evidence which is 
material to either set of criteria, and thus her claim fails 
under both sets of criteria.  Therefore, in this claim, the 
two sets of criteria are equally unfavorable.

When adjudicating a claim of entitlement to service 
connection for post-traumatic stress disorder, the question 
of whether the veteran was exposed to a stressor in service 
is a factual determination and VA adjudicators are not bound 
to accept the veteran's uncorroborated statements because 
medical providers have done so.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

The United States Court of Veterans Appeals (Court) set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support a 
diagnosis of post-traumatic stress disorder, in Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The Court divided the analysis 
into two requirements.  The first requirement is that 
evidence demonstrate the existence or occurrence of an 
alleged stressful event.  The second requirement is a 
determination as to whether the stressful event is of the 
type required to support a diagnosis of post-traumatic stress 
disorder.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1996); Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Court provided a two-step process for 
determining whether the veteran "engaged in combat with the 
enemy."  First it must be that the veteran was engaged in 
combat with the enemy and that the claimed stressors are 
related to such combat.  If the RO finds in the affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding alleged stressors must be 
accepted as conclusive and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," that is, 
credible, and "consistent with the circumstance, conditions, 
or hardships of such service."  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The claimant's assertions that he 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain corroborating evidence to establish that the veteran 
engaged in combat with the enemy.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of the alleged 
stressor, the facts must also establish that the alleged 
stressor was sufficient to be a stressor which could result 
in post-traumatic stress disorder.  The Court held that the 
sufficiency of the alleged stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on that point in the absence of independent 
medical evidence.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Court in West also held that a psychiatric 
examination was inadequate for the purpose of establishing 
the existence of post-traumatic stress disorder for VA 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  West v. Brown, 7 
Vet. App. 70 (1994).

The Court analysis shows that the question of the existence 
or actual occurrence of the alleged stressors should be 
resolved by the adjudicator.  If the adjudicator determines 
that the record establishes the existence of any of the 
alleged stressors, then, and only then, the case may be 
referred for a medical examination to determine the 
sufficiency of the alleged stressor, that is, whether the 
occurrence was sufficient to constitute a stressor which may 
result in post-traumatic stress disorder.  Furthermore, any 
examination which renders a diagnosis of post-traumatic 
stress disorder which is not clearly based solely upon 
stressors whose inservice occurrence the adjudicator has 
accepted would be inadequate for rating purposes.

The April 1994 rating decision that denied entitlement to 
service connection for accrued benefits purposes found that 
the medical evidence did record diagnoses of post-traumatic 
stress disorder.  However, the evidence did not contain 
credible supporting evidence that the veteran's claimed 
stressors actually occurred or that he engaged in combat with 
the enemy.  Therefore, in order to produce evidence which 
bears directly and substantially upon his claims such that it 
must be considered to fairly decide the merits of those 
claims, the appellant must produce evidence, which in 
conjunction with the evidence already of record, shows that 
post-traumatic stress disorder was the result of stressors 
incurred in service whose occurrence has been objectively 
corroborated, or the appellant must submit supporting 
evidence which shows that the veteran engaged in combat with 
the enemy.  The Board finds that there is no new evidence of 
record which can be considered material as that evidence 
which is new does not provide any supporting evidence that 
the veteran's claimed stressors actually occurred or that he 
engaged in combat with the enemy.

The evidence received subsequent to the April 1994 rating 
decision consists of private medical records, claims 
statements submitted by the appellant, and the transcript of 
the appellant's October 1996 personal hearing.

The appellant has submitted private medical records.  These 
records relate to the treatment of the veteran's mental 
disorder and show diagnoses of post-traumatic stress 
disorder.  However, those medical reports do not provide 
objective supporting evidence that any of the veteran's 
claimed stressors actually occurred or that he engaged in 
combat with the enemy.  Therefore, the Board finds that the 
medical evidence submitted subsequent to the April 1994 
rating decision, while for the most part new, is not material 
because it does not bear directly and substantially on the 
specific matter of the appellant's claim, as it does not 
provide objective evidence to support the actual occurrence 
of the veteran's claimed stressors or to show that the 
veteran engaged in combat with the enemy.  Such a showing 
would be required in order for the evidence to bear directly 
and substantially upon the veteran's claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  The 
Board further notes that any diagnoses of post-traumatic 
stress disorder contained in that new evidence are merely 
cumulative evidence as the evidence of record at the time of 
the April 1994 rating decision contained diagnoses of post-
traumatic stress disorder.

The appellant, in her claims statements and at her personal 
hearing, contends that the veteran incurred post-traumatic 
stress disorder in service.  However, she has not provided 
any supporting evidence that the veteran's claimed stressors 
actually occurred.  Her statements relating to this claim are 
essentially the same as assertions the made in connection 
with the prior claim, and therefore, do not constitute new 
evidence as they are cumulative or redundant.  The appellant 
simply has not submitted objective supporting evidence which 
shows that the veteran's claimed inservice stressors actually 
occurred or that the veteran engaged in combat with the 
enemy.  Therefore, the appellant's claims statements are not 
material as they do not bear directly and substantially upon 
the claim such that they must be considered in order to 
fairly decide the merits of the claim.

The Board finds that the appellant has not submitted evidence 
which shows that the veteran's claimed inservice stressors 
actually occurred or that the veteran engaged in combat with 
the enemy.  Such evidence would be required in order for any 
new evidence to be material.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder, for accrued 
benefits purposes, and that claim is not reopened.



B.  Entitlement to Service Connection for the Cause of the 
Veteran's Death.

The Board notes that the appellant did not perfect an appeal 
of the February 1994 rating decision denial of her claim of 
entitlement to service connection for the cause of the 
veteran's death.  That rating decision is therefore final.  
38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for the cause of the veteran's death 
subsequent to the February 1994 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (1999).

Therefore, in order to produce evidence which bears directly 
and substantially upon her claim such that it must be 
considered to fairly decide the merits of that claim, the 
appellant must produce evidence, which in conjunction with 
the evidence already of record, shows that a service-
connected disability was either the principal or contributory 
cause of death.  The Board finds that the appellant has not 
submitted new evidence which shows that connection.  The 
Board notes that this decision also finds that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder for accrued benefits purposes.  Therefore, the Board 
finds that post-traumatic stress disorder is not shown to 
have been incurred in or aggravated by service and thus 
cannot be considered a service-connected disability for the 
purpose of determining whether new and material evidence has 
been submitted to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.

The evidence received subsequent to the February 1994 rating 
decision consists of private medical records, claims 
statements submitted by the appellant, and the transcript of 
the October 1996 personal hearing.

The appellant has submitted private medical records.  These 
records relate to the treatment of the veteran's disabilities 
and a summary of his prior treatment written following his 
death.  However, those medical reports do not provide 
evidence which shows that any service-connected disability 
was a principal or contributory cause of the veteran's death.  
Those medical records also do not show that the veteran's 
service-connected testicular disability was a principal or 
contributory cause of the veteran's death.  While those 
medical records provide a diagnosis of post-traumatic stress 
disorder, the evidence does not provide evidence material to 
reopening the claim of entitlement to service connection for 
post-traumatic stress disorder, as discussed above, and the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder remains denied.  Therefore, 
the Board finds that the medical evidence submitted 
subsequent to the February 1994 rating decision, while for 
the most part new, is not material because it does not bear 
directly and substantially on the specific matter of the 
appellant's claim, as it does not provide evidence that a 
service-connected disability was a principal or contributory 
cause of the veteran's death.  Such a showing would be 
required in order for the evidence to bear directly and 
substantially upon the veteran's claim such that the evidence 
would be so significant that it must be considered to fairly 
decide the merits of the veteran's claim.

The appellant, in her claims statements and at the personal 
hearing, contends that the veteran's suicide was the result 
of his post-traumatic stress disorder which she contends is 
related to his service.  However, she has not provided 
material evidence to reopen her claim of entitlement to 
service connection for post-traumatic stress disorder for 
accrued benefits purposes.  Furthermore, she has not provided 
evidence which shows that a service-connected disability was 
a principal or contributory cause of the veteran's death.  
The appellant simply has not submitted competent medical 
evidence which shows that a service-connected disability was 
a principal or contributory cause of the veteran's death.  
Therefore, the claims statements are not material as they do 
not bear directly and substantially upon the claim such that 
they must be considered in order to fairly decide the merits 
of the claim.

The Board finds that the appellant has not submitted new 
evidence which shows that a service-connected disability was 
a principal or contributory cause of the veteran's death.  
Such evidence would be required in order for any new evidence 
to be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and that claim is not 
reopened.


II.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.

The appellant contends that the criteria for basic 
eligibility for dependents' educational assistance benefits 
pursuant to 38 U.S.C. Chapter 35 are met.  After a review of 
the record, the Board finds that the appellant's contentions 
lack legal merit and entitlement under the law and the claim 
must be denied and the appeal to the Board terminated.

For the purposes of dependents' educational assistance 
pursuant to 38 U.S.C. Chapter 35, the child, spouse, or 
surviving spouse of a veteran or will have basic eligibility 
if the veteran:  (1) was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability.  The service-
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  38 C.F.R. § 3.807 (1999); see also 38 U.S.C.A. § 3501 
(West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  The veteran served from November 
1965 to August 1967 and was honorably discharged.  At the 
time of his death, he had established service connection for 
atrophy of the right testicle, status post orchiopexy, which 
was rated as noncompensably disabling.  He had not 
established a permanent total disability rating.

Section I of this decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death, and thus that service connection was not 
warranted for the cause of the veteran's death.  The veteran 
did not die in service, nor did he die as the result of a 
service-connected disability.  Therefore, the appellant's 
claim does not meet the criteria for entitlement found in 
§ 3.807, and the claim lacks legal merit and entitlement 
under the law.

Accordingly, the Board finds that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law, and 
must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1999).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder, for accrued benefits purposes, and the 
benefits sought on appeal with regard to that disability 
remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the benefits sought on appeal with 
regard to that disability remain denied.

The appellant's claim of entitlement to basic eligibility for 
dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 lacks legal merit and entitlement under 
the law and must be denied.


		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 

